DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
There are no rejections withdrawn.

REJECTIONS REPEATED
All of the 103 rejections set forth in the non-final rejection of 11/15/21, pages 2-6, paragraphs 4-5 are repeated for the reasons of record.

NEW REJECTIONS
There are no new rejections.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 2/15/22 have been carefully considered but are deemed unpersuasive.
Applicant’s summary of the differences between the instant claims and JP ‘600 are acknowledged.  Applicant’s summary of the JP ‘600 disclosure is acknowledged.
It is noted that the rejection of claims 1-6, 8-11 and 13-19 is over JP2016-193600 in view of Fox (US 5055531) and WO2016147739.  Fox is not relied upon for disclosure about acrylics.  Rather Fox is relied upon for its disclosure of polycarbonate (see 
Applicant has argued that one of ordinary skill in the art would not have been motivated to use the acrylics of Fox in JP ‘600 since the acrylics of Fox are different than those disclosed in JP ‘600 and the acrylics of JP ‘600 are critical for providing excellent shape stability in a high temperature and high humidity environment.  However, as stated above, Fox is not relied upon for its teaching of acrylics.
Applicant admits on page 12 of the arguments of 2/15/22 that JP ‘600 discloses an acrylic comprising methyl methacrylate and an aromatic vinyl monomer unit.  WO2016147739 disclsoes an acrylic resin which resin is comprised of a structural unit derived from methyl (meth)aerylate in an amount of 50-95 mol%, and a structural unit derived from vinylcyclohexane in an amount of 50-5 mol% based on 100 mol% of the total sum of structural units derived from polymerizable monomers (see highlighted regions from English machine translation) for use as a hard coat for the purpose of providing improved transparency, color tone, scratch resistance and surface hardness.  The acrylics of JP ‘600 and WO ‘739 are very similar and there is no direct teaching in JP ‘600 away from using the acrylics of WO ‘739.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
March 2, 2022